[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]


              United States Court of Appeals
                        For the First Circuit
                        ____________________

No. 99-2160

                        ROBERT ROONEY d/b/a
                    BIOMET ROONEY & ASSOCIATES,

                       Plaintiff, Appellant,

                                  v.

                            BIOMET, INC.,

                        Defendant, Appellee.

                        ____________________

          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Nathaniel M. Gorton, U.S. District Judge]

                        ____________________

                                Before

                      Torruella, Chief Judge,

                 Lynch and Lipez, Circuit Judges.

                       _____________________

     Howard B. D'Amico, with whom Howard B. D'Amico, P.C. was on brief,
for appellant.
     John O. Mirick, with whom Mirick, O'Connell, DeMallie & Lougee,
LLP was on brief, for appellee.


                        ____________________

                           April 13, 2000
                        ____________________
          Per Curiam. In 1995 and 1997, the appellant Robert Rooney

d/b/a Biomet Rooney & Associates entered into two separate contracts

with the appellee Biomet, Inc., each of which included the following

forum selection clause:

          As you are aware, Biomet has many distributors
          across the United States. It is agreed that, in
          the event of any dispute between us, the laws of
          the State of Indiana shall govern the validity,
          performance, interpretation, enforcement and any
          other aspect of our agreement or relationship. It
          is further agreed that any and all actions
          concerning any dispute arising under our
          relationship shall be filed and maintained only
          in a state or federal court of competent
          jurisdiction sitting in the State of Indiana, and
          both of us consent to such jurisdiction.

(Emphasis added). Despite the forum selection clause, in September

1998, Rooney brought this action against Biomet in the federal district

court in Massachusetts. On September 16, 1999, the district court

enforced the forum selection clause and dismissed the case. See Rooney

v. Biomet, Inc., 63 F. Supp. 2d 126, 128 (D. Mass. 1999). In this

appeal, Rooney challenges the district court's decision.

          Having thoroughly reviewed the briefs and the record, we

affirm for the reasons expressed in the district court's opinion. The

forum selection clause is valid and enforceable and the Motion to

Dismiss was properly granted. See generally Lambert v. Kysar, 983 F.2d

1110 (1st Cir. 1993).

          Affirmed.    Costs shall be awarded to the appellee.



                                 -2-